                 Case 2:20-cr-00211-TLN Document 30 Filed 06/14/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 CHRISTOPHER S. HALES
   MIRIAM R. HINMAN
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-0211-TLN
12
                                  Plaintiff,             STIPULATION REGARDING EXCLUDABLE
13                                                       TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                           FINDINGS AND ORDER
14
     MATTHEW M. PIERCEY,                                 DATE: June 17, 2021
15                                                       TIME: 9:30 a.m.
                                  Defendant.             COURT: Hon. Troy L. Nunley
16

17
                                                 STIPULATION
18
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19
     through defendant’s counsel of record, hereby stipulate as follows:
20
            1.      By previous order, this matter was set for status on June 17, 2021.
21
            2.      By this stipulation, defendant now moves to continue the status conference until
22
     September 16, 2021, at 9:30 a.m., and to exclude time between June 17, 2021, and September 16, 2021,
23
     under Local Code T4.
24
            3.      The parties agree and stipulate, and request that the Court find the following:
25
                    a)      The government has produced over 260,000 pages of bates-stamped discovery,
26
            including investigative reports, bank and financial records, phone records, emails, and related
27
            documents in electronic form. The government has made additional discovery available for
28
            inspection and copying and has provided copies of eleven electronic devices to defense counsel

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00211-TLN Document 30 Filed 06/14/21 Page 2 of 3


 1          containing approximately 3 terabytes of data. In addition, the government executed a post-

 2          indictment search warrant on a storage locker and has recently made the materials seized in that

 3          warrant available to the defense for inspection and copying, including numerous electronic

 4          devices totaling over 10 terabytes of data.

 5                   b)     Counsel for defendant desires additional time to consult with his client, review the

 6          current charges, conduct investigation and research related to the charges, to review the over

 7          260,000 pages of discovery, the approximately 3 terabytes of data provided by the government,

 8          and the additional materials made available for inspection and copying, to review and copy

 9          discovery for this matter, to discuss potential resolutions with his client, and to otherwise prepare

10          for trial.

11                   c)     Counsel for defendant believes that failure to grant the above-requested

12          continuance would deny him/her the reasonable time necessary for effective preparation, taking

13          into account the exercise of due diligence.

14                   d)     The government does not object to the continuance.

15                   e)     Based on the above-stated findings, the ends of justice served by continuing the

16          case as requested outweigh the interest of the public and the defendant in a trial within the

17          original date prescribed by the Speedy Trial Act.

18                   f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

19          et seq., within which trial must commence, the time period of June 17, 2021 to September 16,

20          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

21          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

22          of the Court’s finding that the ends of justice served by taking such action outweigh the best

23          interest of the public and the defendant in a speedy trial.

24          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

25 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

26 must commence.

27          IT IS SO STIPULATED.

28

      STIPULATION REGARDING EXCLUDABLE TIME                2
      PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:20-cr-00211-TLN Document 30 Filed 06/14/21 Page 3 of 3


 1
     Dated: June 11, 2021                           MCGREGOR W. SCOTT
 2                                                  United States Attorney
 3
                                                    /s/ CHRISTOPHER S. HALES
 4                                                  CHRISTOPHER S. HALES
                                                    Assistant United States Attorney
 5

 6
     Dated: June 11, 2021                           /s/ DAVID FISCHER
 7                                                  DAVID FISCHER
 8                                                  Counsel for Defendant
                                                    MATTHEW M. PIERCEY
 9

10

11
                                        FINDINGS AND ORDER
12
          IT IS SO FOUND AND ORDERED this 14th day of June, 2021.
13

14

15

16                                                          Troy L. Nunley
                                                            United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
